DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse Invention I, claims 1-13 drawn to a lithium metal battery comprising a negative electrode comprising lithium, a cathode comprising LiNiMnCoO2 (NMC) and a MOF electrolyte layer comprising a metal-organic framework comprising ZrMOF comprising a salivated salt LiPF6 and a polymer comprising a polyolefin in the reply filed on 3-4-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search the method of making the MOF electrolyte layer in addition to comprising the MOF electrolyte layer.  This is not found persuasive because searching the product would be in H01M 10/0565, etc. but including the method of making the MOF layer would require other places to search such as HO 1M 10/058.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-4-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the plurality of metal organic frameworks comprising at least one oven aluminum-based MOF, a copper based MOF, and indium based MOF, an iron based MOF, manganese based MOF, zirconium based MOF or a zinc based MOF, does not reasonably provide enablement for any metal organic framework.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0005].
Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer comprising at least ond of a fluoropolymer, a polyolefin, and acrylate or polyacrylonitrile, does not reasonably provide enablement for any polymer material.  The specification does not enable any person skilled in the art to which it pertains, or make the invention commensurate in scope with these claims. This is taught in [0007] and [0034].
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the MOF electrolyte layer having a density of 0.03-0.3 g/cm3, does not reasonably provide enablement for any density less than 0.3 g/cm3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0013].
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the MOF electrolyte layer comprising 50-75 weight percent based of the metal organic framework, does not reasonably provide enablement for any amount of the MOF electrolyte layer present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0038].
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the MOF electrolyte layer comprising 25-50 weight percent based of the polymer, does not reasonably provide enablement for any amount of the polymer present.  The specification does not enable any person skilled in the art to which it pertains, or with make the invention commensurate in scope with these claims. This is taught in [0038].
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 13 is rejected because it is unclear what is “an over-lithiated layer by layer electrode”.                                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-2, 4-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu et al. (US 2018/0226682).           Lu et al. teaches in claim 1, a composite electrolyte membrane usable for ionic conductor for an electrochemical device comprising: a support matrix adapted to function as at least one of a mechanical support or electron blocking layer; a material of metal-organic frameworks (MOF), the MOF’s being a class of crystalline porous solids constructed from metal cluster nodes and organic linkers, wherein the MOF’s are incorporated into the support matrix and a liquid electrolyte impregnated the porous MOF’s and adapted to function as an electrolyte modulator to immobilize anions and liberate cations. Lu et al. teaches in claim 4, wherein the electrolyte structure is formed by spontaneously binding electrolyte and ions including ClO4-, BF4-, PF6-, TFSI-, FSI-, etc. to the OMS of the MOF.  Lu et al. teaches in claim 6, wherein the MOF’s comprise Zr based MOF, aluminum-based MOF, Cu based MOF, Fe based MOF, In based MOF and Mn MOF.  Lu et al. teaches in claim 9, with a metal salt comprise one or more of a (Li) salt and teaches in claim 10 where in the weight ratio of the MOF’s to the liquid electrolyte ranges from 10:1 to about 1:1000.  Lu et al. teaches in claim 11 wherein the support matrix comprises PP, PE, PVDF, PTFE, polyacrylonitrile, poly methyl methacrylate (PMMA), etc.  Lu et al. teaches in claim 12, an electrochemical device comprising the composite electrolyte membrane of claim 1.  Lu et al. teaches in [0058], that for lithium-based batteries the positive electrode can comprise LiCo2, LiNiMnCoO2  (NMC), etc. and the negative electrode is formed of lithium metal.

In addition, the presently claimed property of MOF electrolyte layer having at least one of the density of less than or equal to 0.3 g/cm3 or a Brunauer-Emmett-Teller (BET) surface area of 500-4000 m2/g or 2000-4000 m2/g would have obviously have been present once the Lu et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

14.      Claim(s) 1-2, 4-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cai et al. (U.S. Patent Application Publication 2016/0254567).
Cai et al, teaches a composite electrolyte membrane (electrolyte structure) usable for ionic conductor for an electrochemical device (device applications) (paragraphs [0034], [0087]-[0088]), comprising: a support matrix (binder) (paragraph [0034], [0088]-[0089]), a material of metal-organic frameworks (MOFs) (paragraph [0088]), the MOFs being a class of crystalline porous solids constructed from metal clusters (metal centers) and organic linkers (organic ligands) (paragraph [0037]), wherein the MOFs are incorporated into the support matrix by physical mixing and press (paragraph [0088]; and a liquid electrolyte impregnated in the porous MOFs (paragraph 4-, BF4-, PF6-, TFSI- (bis(trifluoromethane)sulfonimide), FSI-(bis(fluorosulfonyl)imide), or the like to the OMS of the MOF, wherein the binding constructs negatively charge channels in the pores of the MOF, which enables fast conduction of solvated ions (paragraph [0026]). Cai et al. disclose each MOF contains metal center from p-block (Al, and In) or the p-block (Cu, Fe, and Mn), and one or more ligands of BTC, BDC, ADC and IN (paragraph [0038]) and discloses the MOFs comprise Cu3(BTC)2, Al3O(OH)(BTC)2 or Fe3O(OH)(BTC)2 (see table 1). Cai et al. discloses the liquid electrolyte comprises one or more non-aqueous solvents and metal salts dissolved in the one or more metal solvents (paragraph [0044]), wherein the one or more non-aqueous solvents are selected to match the surface properties of the MOF material (paragraph [0044]; and wherein the metal salts are selected to have anions with desired sizes, which depends, at least in part, upon the MOF material, wherein the anion sizes are selected to ensure that the salts infiltrates into at least some of the pores of the MOFs, and then become immobilized therein to form the ionic conducting channels (paragraph [0038], [0044]).  Cai et al. discloses the non-aqueous liquid electrolyte solvents comprise ethylene carbonate (EC), propylene carbonate (PC), vinylene carbonate (VC), fluoroethylene carbonate (FEC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate  the metal salts comprise one or more of a lithium (Li) salt, a sodium (Na) salt, a magnesium (Mg) salt, and a zinc (Zn) salt (paragraph [0045]), wherein the lithium salt includes lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride (paragraph [0045]);  Cai et al. discloses a weight ratio of the MOFs to the liquid electrolyte ranges from about 10:1 to about 1:10 (paragraph [0046]). Cai teaches the support matrix comprises PDVF or PTFE (paragraph [0088]-[0089]). Cai et al. teaches the composite electrolyte membrane is an ionic conductor used for an electrochemical device (lithium metal batteries) (paragraph [0080], [0116]). Cai et al. teaches in [0032], that the cathode can comprise LiNiMnCoO2, LiCoO2, etc. and an anode comprising lithium metal.

           In addition, the presently claimed property of MOF electrolyte layer having at least one of the density of less than or equal to 0.3 g/cm3 or a Brunauer-Emmett-Teller (BET) surface area of 500-4000 m2/g or 2000-4000 m2/g would have obviously have been present once the Cai et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).15.     Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567).
Cai et al, teaches a composite electrolyte membrane (electrolyte structure) usable for ionic conductor for an electrochemical device (device applications) (paragraphs [0034], [0087]-[0088]), comprising: a support matrix (binder) (paragraph [0034], [0088]-[0089]), a material of metal-organic frameworks (MOFs) (paragraph [0088]), the MOFs being a class of crystalline porous solids constructed from metal clusters (metal centers) and organic linkers (organic ligands) (paragraph [0037]), wherein the MOFs are incorporated into the support matrix by physical mixing and press (paragraph [0088]; and a liquid electrolyte impregnated in the porous MOFs (paragraph [0088]-[0089]) and adapted to function as an electrolyte modulator to immobilize anion In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal-organic framework having an average pore size of the MOFs can be 1 to 5 nm, having a pore volume of greater than 0 to 6 cm3/g or that the MOF electrolyte layer has a thickness of 5 to 50 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                             Conclusion
17.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727